DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/21 and 04/19/22 has been considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 9-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIH et al. (US Patent Publication 2019/0110244 herein after referenced as Shih) in view of Nakata et al. (US Patent Publication 2012/0142346 herein after referenced as Nakata).

Regarding claim 1, Shih discloses:
A method of performing a closed access group (CAG) selection in a non-public network (NPN) for a user equipment (UE), the method comprising: receiving, from a CAG cell, a first indication and a CAG identity via a System Information Block 1 (SIB1);  (Shih, [0098] discloses once the UE (i.e. reads on UE) receives the csg-Indication (i.e. reads on first indication), the UE may know whether such cell is CSG-capable, whether such cell supports private networks (i.e. reads on non-public network NPN) and whether such cell supports certain services and use cases and it is noted that private networks, services and use cases are realized by several cells with CSG (i.e. reads on CAG) concept to form a closed subscriber group and once the UE receives the csg-identity, the UE may know a plurality of CSG IDs that the cell supports and if the broadcast/unicast CSG IDs match at least one CSG ID in the UE’s stored information or CSG whitelist in the UE’s NAS, the UE may consider to camp on or (re)select this cell (i.e. reads on CAG selection); Shih, [0095] discloses the CSG information such as the csg-Indication (i.e. reads on first indication) and csg-Identity list (i.e. reads on CAG identity) are broadcast in SIB 1 (i.e. reads on via SIB1) such as by E-UTRA cells, by LTE cells, etc. (i.e. reads on receiving from a CAG cell); Shih, [0014] discloses a method for a user equipment UE comprising receiving by reception circuitry of the UE, barred cell status information through system information and performing by processing circuitry of the UE cell selection).
 reporting, by an Access Stratum (AS) layer of the UE, to a Non-Access Stratum (NAS) layer of the UE, the first indication and the CAG identity when a request from the NAS layer is received; (Shih, [0109] discloses for the UE Access Stratum AS to know the required CSG information and PLMN information for PLMN selection and cell (re)selection, the UE NAS (i.e. reads on NAS layer) may notify the UE AS of the CSG information and requirement (i.e. reads on request from the NAS is received) and PLMN information which are supported by the UE and the UE AS may utilize the stored information such as CSG information and requirement and PLMN information and the UE AS reports all the CSG information and PLMN information to the UE NAS and the UE NAS classifies whether the cell is suitable or acceptable for camping on or (re)selecting based on the consolidation of CSG information, PLMN information and cell quality information from the UE AS and the UE AS (i.e. reads on AS layer) may report PLMN IDs together with PLMN-specific csg-Indication (i.e. reads on first indication) and csg-Identity (i.e. reads on CAG identity) which satisfy the UE’s CSG requirements to the UE NAS; Shih, [0097] discloses the UE’s non-access stratum NAS may maintain the CSG information and the UE’s NAS selects the CSG and selects a cell belonging to the selected CSG and the search for available CSG or cells satisfying the UEs NAS CSG requirement may be stopped on request of the UE’s NAS.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the NAS sends the CSG information and requirement as a request for CSG IDs meeting the requirement).  
and performing a cell selection or reselection procedure according to the CAG identity, (Shih, [0098] discloses if the broadcast/unicast CSG IDs match at least one CSG ID (i.e. reads on CAG identity) in the UE’s stored information or CSG whitelist in the UE’s NAS, the UE may consider to camp on or (re)select (i.e. reads on performing cell selection or reselection) this cell; Shih, [0097] discloses the UE’s non-access stratum NAS may maintain the CSG information such as a list of CSG ID and their associated PLMN ID on which the UE is allowed to camp and provide the list to AS and the UEs access stratum AS may report the received CSG information to the NAS and the NAS selects the CSG and selects a cell belonging to the selected CSG).
 wherein the first indication is associated with the CAG identity(Shih, [0090] discloses the csg-Identity list includes unique CSG IDs (i.e. reads on CAG identity) corresponding to all private networks and services and use cases which are indicated (i.e. reads on associated) by the csg-Indication (i.e. reads on first indication)).
Shih discloses that the csg-indication indicates that various different services and use cases which are utilized in CSG selection wherein the CSG selection utilizes a comparison between the detected CSG IDs and a list of allowed CSG IDs that the UE is allowed to camp on in order to make the CSG selection but fails to explicitly recite as to what occurs when a CSG ID is not on the list of allowed CSG IDs and therefore fails to disclose “and indicates that the CAG identity is allowed to be selected manually even if the CAG identity is not included in an allowed CAG list of the UE”.
In a related field of endeavor, Nakata discloses:
wherein the first indication is associated with the CAG identity and indicates that the CAG identity is allowed to be selected manually even if the CAG identity is not included in an allowed CAG list of the UE (Nakata, [0119] discloses although CSG IDs (i.e. reads on CAG identity) are not included in the allowed CSG list (i.e. reads on is not included in an allowed CAG list), they are set as candidates for manual CSG ID selection (i.e. reads on allowed to be selected manually) since the value of the parameter cell prohibited for manual CSG ID selection of system information of the femtocell is set to allowed; Nakata, [0072] discloses the UE can acquire system information that has been informed to each of the femtocells and recognizes the parameter Cell Prohibited for Manual CSG ID Selection (i.e. reads on first indication) indicating whether each of CSG IDs (i.e. reads on CAG identity) is manually selectable (i.e. reads on is allowed to be selected manually); Nakata, Fig. 9 & [0110]-[0113] discloses compares the CSG ID of the neighboring cell with CSG IDs included in the allowed CSG list and discloses if the CSG ID of the neighboring cell is included in the allowed CSG list, sets the CSG ID of the neighboring cell as a candidate for manual selection and discloses if the CSG ID of the neighboring cell is not included in the allowed CSG list, the cell selection processing unit recognizes the value of the parameter cell prohibited for manual CSG ID selection that is set for system information that has been informed to the neighboring cell and if allowed is set, the cell selection processing unit keeps the CSG ID of the neighboring cell as a candidate for manual selection and if restricted is set, the cell selection processing unit removes the CSG ID of the neighboring cell from the candidate for manual selection and discloses displays on the display the list of candidate for manual CSG ID selection; Nakata, [0017] discloses allow a connection request to a femtocell from UE not supporting a CSG while preventing signaling congestion from occurring; Nakata, [0019] discloses the present invention provides a wireless communication system by which a UE can know whether the CSG ID of a femtocell is manually selectable.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that Cell Prohibited for Manual CSG ID Selection parameter is utilized in determining whether a CSG cell that is not in the allowed CSG list is barred from selection or included in the selection).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Shih to incorporate the teachings of Nakata for the purpose of providing the system with a means to allow a UE to know whether the CSG ID of a femtocell is manually selectable (Nakata, [0019]) and allow a connection request to a femtocell from UE not supporting a CSG while preventing signaling congestion from occurring (Nakata, [0017]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of receiving a CSG indication indicating a CSG service and use case which are utilized in making a CSG selection and utilizing an allowed CSG list to determine whether a CSG cell is included in the from selection as taught by Shih) with another known element and comparable device utilizing a known technique (i.e. performing a process of receiving a CSG indication indicating a CSG service and use case which are utilized in making a CSG selection and utilizing an allowed CSG list to determine whether a CSG cell is included in the selection, wherein the CSG service and use case included in the CSG indication includes a Cell Prohibited for Manual CSG ID Selection parameter that indicates whether a cell that is not on the allowed CSG list is barred or included from the selection as taught by Nakata) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of receiving a CSG indication indicating a CSG service and use case which are utilized in making a CSG selection and utilizing an allowed CSG list to determine whether a CSG cell is included in the from selection (i.e. as taught by Shih & Nakata) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 2, Shih in view of Nakata discloses:
The method of claim 1, further comprising: determining, by the NAS layer, whether the CAG identity is included in the allowed CAG list, (Shih, [0080] discloses the UE camps on or (re)selects the cell with the csg-Identity which matches the UE’s CSG list such as the UE’s allowed CSG list; Shih, [0097] discloses the UE’s non-access stratum NAS may maintain the CSG information such as a list of CSG ID and their associated PLMN ID on which the UE is allowed to camp and provide the list to AS and the UEs access stratum AS may report the received CSG information to the NAS and the NAS selects the CSG and selects a cell belonging to the selected CSG.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the NAS layer within the UE performs the comparison of the CSG ID against the list of allowed CSG IDs).
wherein reporting, by the AS layer of the UE, to the NAS layer of the UE, the first indication and the CAG identity when the request from the NAS layer is received comprises: reporting, by the AS layer, to the NAS layer, the first indication and the CAG identity when the CAG identity is included in the allowed CAG list; and reporting, by the AS layer, to the NAS layer, the first indication and the CAG identity when the CAG identity is not included in the allowed CAG list (Shih, [0109] discloses for the UE Access Stratum AS to know the required CSG information and PLMN information for PLMN selection and cell (re)selection, the UE NAS may notify the UE AS of the CSG information and requirement and PLMN information which are supported by the UE and the UE AS may utilize the stored information such as CSG information and requirement and PLMN information and the UE AS reports all the CSG information and PLMN information to the UE NAS and the UE NAS classifies whether the cell is suitable or acceptable for camping on or (re)selecting based on the consolidation of CSG information, PLMN information and cell quality information from the UE AS and the UE AS may report PLMN IDs together with PLMN-specific csg-Indication and csg-Identity which satisfy the UE’s CSG requirements to the UE NAS; Nakata, Fig. 9 & [0110]-[0113] discloses compares the CSG ID of the neighboring cell with CSG IDs included in the allowed CSG list and discloses if the CSG ID of the neighboring cell is included in the allowed CSG list, sets the CSG ID of the neighboring cell as a candidate for manual selection and discloses if the CSG ID of the neighboring cell is not included in the allowed CSG list, the cell selection processing unit recognizes the value of the parameter cell prohibited for manual CSG ID selection that is set for system information that has been informed to the neighboring cell and if allowed is set, the cell selection processing unit keeps the CSG ID of the neighboring cell as a candidate for manual selection and if restricted is set, the cell selection processing unit removes the CSG ID of the neighboring cell from the candidate for manual selection and discloses displays on the display the list of candidate for manual CSG ID selection.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the CSG IDs that are on the list and the CSG IDs with the requirement parameter set to allowed are reported to the NAS layer for CSG selection).
Regarding claim 3, Shih in view of Nakata discloses:
The method of claim 1, further comprising at least one of: (Shih, [0109] discloses for the UE Access Stratum AS to know the required CSG information and PLMN information for PLMN selection and cell (re)selection, the UE NAS may notify the UE AS of the CSG information and requirement and PLMN information which are supported by the UE and the UE AS may utilize the stored information such as CSG information and requirement and PLMN information and the UE AS reports all the CSG information and PLMN information to the UE NAS and the UE NAS classifies whether the cell is suitable or acceptable for camping on or (re)selecting based on the consolidation of CSG information, PLMN information and cell quality information from the UE AS and the UE AS may report PLMN IDs together with PLMN-specific csg-Indication and csg-Identity which satisfy the UE’s CSG requirements to the UE NAS; Shih, [0097] discloses the search for available CSG or cells satisfying the UEs NAS CSG requirement may be stopped on request of the UE’s NAS; Nakata, Fig. 9 & [0110]-[0113] discloses compares the CSG ID of the neighboring cell with CSG IDs included in the allowed CSG list and discloses if the CSG ID of the neighboring cell is included in the allowed CSG list, sets the CSG ID of the neighboring cell as a candidate for manual selection and discloses if the CSG ID of the neighboring cell is not included in the allowed CSG list, the cell selection processing unit recognizes the value of the parameter cell prohibited for manual CSG ID selection that is set for system information that has been informed to the neighboring cell and if allowed is set, the cell selection processing unit keeps the CSG ID of the neighboring cell as a candidate for manual selection and if restricted is set, the cell selection processing unit removes the CSG ID of the neighboring cell from the candidate for manual selection and discloses displays on the display the list of candidate for manual CSG ID selection.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the manual selection parameter requirement are configured beforehand in order for the system to be able to operate as functioned and perform the comparison and determination of which CSG ID to set as a candidate for manual selection when the Cell Prohibited for Manual CSG ID Selection is received).
Regarding claim 4, Shih in view of Nakata discloses:
The method of claim 1, wherein the request indicates the AS layer to search available CAG cells (Shih, [0109] discloses for the UE Access Stratum AS to know the required CSG information and PLMN information for PLMN selection and cell (re)selection, the UE NAS may notify the UE AS of the CSG information and requirement and PLMN information which are supported by the UE and the UE AS may utilize the stored information such as CSG information and requirement and PLMN information and the UE AS reports all the CSG information and PLMN information to the UE NAS and the UE NAS classifies whether the cell is suitable or acceptable for camping on or (re)selecting based on the consolidation of CSG information, PLMN information and cell quality information from the UE AS and the UE AS may report PLMN IDs together with PLMN-specific csg-Indication and csg-Identity which satisfy the UE’s CSG requirements to the UE NAS; Shih, [0097] discloses the search for available CSG or cells satisfying the UEs NAS CSG requirement may be stopped on request of the UE’s NAS.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the NAS sends the CSG information and requirement as a request for CSG IDs meeting the requirement).  
Regarding claim 5, Shih in view of Nakata discloses:
The method of claim 1, wherein performing the cell selection or reselection procedure according to the CAG identity comprises: selecting, by the NAS layer, the CAG identity; reporting, by the NAS layer, to the AS layer, the selected CAG identity; and performing, by the AS layer, the cell selection or reselection procedure according to the selected CAG identity (Shih, [0097] discloses the UE’s non-access stratum NAS may maintain the CSG information such as a list of CSG ID and their associated PLMN ID on which the UE is allowed to camp and provide the list to AS and the UEs access stratum AS may report the received CSG information to the NAS and the NAS selects the CSG and selects a cell belonging to the selected CSG and the UE’s AS selects the cell based on the CSG information broadcast by the cell and the UE’s AS may report the selected cell and corresponding CSG information to the UE’s NAS; Shih, [0109] discloses for the UE Access Stratum AS to know the required CSG information and PLMN information for PLMN selection and cell (re)selection, the UE NAS may notify the UE AS of the CSG information and requirement and PLMN information which are supported by the UE and the UE AS may utilize the stored information such as CSG information and requirement and PLMN information and the UE AS reports all the CSG information and PLMN information to the UE NAS and the UE NAS classifies whether the cell is suitable or acceptable for camping on or (re)selecting based on the consolidation of CSG information, PLMN information and cell quality information from the UE AS and the UE AS may report PLMN IDs together with PLMN-specific csg-Indication and csg-Identity which satisfy the UE’s CSG requirements to the UE NAS.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that NAS layer selects the CSG identity information and requirement that is reported and notified to the AS layer which is utilized by the AS layer in determining as to whether the CSG information satisfies the CSG requirements of the NAS layer so that an appropriate CSG may be (re)selected during the (re)selection procedure). 
Regarding claim 6, Shih in view of Nakata discloses:
The method of claim 5, wherein performing, by the AS layer, the cell selection or reselection procedure according to the selected CAG identity comprises: selecting, by the AS layer, a suitable cell broadcasting the selected CAG identity (Shih, [0097] discloses the UE’s non-access stratum NAS may maintain the CSG information such as a list of CSG ID and their associated PLMN ID on which the UE is allowed to camp and provide the list to AS and the UEs access stratum AS may report the received CSG information to the NAS and the NAS selects the CSG and selects a cell belonging to the selected CSG and the UE’s AS selects the cell based on the CSG information broadcast by the cell and the UE’s AS may report the selected cell and corresponding CSG information to the UE’s NAS).  	Regarding claim 9, Shih in view of Nakata discloses:
The method of claim 1, wherein reporting, by the AS layer, to the NAS layer, the first indication and the CAG identity comprises: reporting, by the AS layer, to the NAS layer, the first indication and a public network integrated non-public network (PNI-NPN) identity including the CAG identity and a public land mobile network (PLMN) identity associated with the CAG identity (Shih, [0109] discloses the UE AS may report PLMN IDs together with PLMN-specific csg-Indication and csg-Identity which satisfy the UE’s CSG requirements to the UE NAS.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the combination of PLMN ID and CSG identity corresponds to the PNI-NPN).
Regarding claim 10, Shih in view of Nakata discloses:
The method of claim 1, further comprising: determining the CAG cell as a candidate cell for the cell selection or reselection procedure, wherein determining the CAG cell as the candidate cell comprises determining the CAG cell as the candidate cell even if the CAG identity is not included in the allowed CAG list (Nakata, [0119] discloses although CSG IDs are not included in the allowed CSG list, they are set as candidates for manual CSG ID selection since the value of the parameter cell prohibited for manual CSG ID selection of system information of the femtocell is set to allowed; Nakata, Fig. 9 & [0110]-[0113] discloses compares the CSG ID of the neighboring cell with CSG IDs included in the allowed CSG list and discloses if the CSG ID of the neighboring cell is included in the allowed CSG list, sets the CSG ID of the neighboring cell as a candidate for manual selection and discloses if the CSG ID of the neighboring cell is not included in the allowed CSG list, the cell selection processing unit recognizes the value of the parameter cell prohibited for manual CSG ID selection that is set for system information that has been informed to the neighboring cell and if allowed is set, the cell selection processing unit keeps the CSG ID of the neighboring cell as a candidate for manual selection and if restricted is set, the cell selection processing unit removes the CSG ID of the neighboring cell from the candidate for manual selection and discloses displays on the display the list of candidate for manual CSG ID selection). 
Regarding claim 11, Shih discloses:
A user equipment (UE) for performing a closed access group (CAG) selection in a non-public network (NPN), the UE comprising: a processor, for executing a computer-executable program; and a memory, coupled to the processor, for storing the computer-executable program, wherein the computer-executable program instructs the processor to: receive, from a CAG cell, a first indication and a CAG identity via a System Information Block 1 (SIB1), (Shih, [0098] discloses once the UE (i.e. reads on UE) receives the csg-Indication (i.e. reads on first indication), the UE may know whether such cell is CSG-capable, whether such cell supports private networks (i.e. reads on non-public network NPN) and whether such cell supports certain services and use cases and it is noted that private networks, services and use cases are realized by several cells with CSG (i.e. reads on CAG) concept to form a closed subscriber group and once the UE receives the csg-identity, the UE may know a plurality of CSG IDs that the cell supports and if the broadcast/unicast CSG IDs match at least one CSG ID in the UE’s stored information or CSG whitelist in the UE’s NAS, the UE may consider to camp on or (re)select this cell (i.e. reads on CAG selection); Shih, [0095] discloses the CSG information such as the csg-Indication (i.e. reads on first indication) and csg-Identity list (i.e. reads on CAG identity) are broadcast in SIB 1 (i.e. reads on via SIB1) such as by E-UTRA cells, by LTE cells, etc. (i.e. reads on receiving from a CAG cell); Shih, [0014] discloses a method for a user equipment UE comprising receiving by reception circuitry of the UE, barred cell status information through system information and performing by processing circuitry of the UE cell selection; Shih, [0074] discloses the functions or algorithms described may be implemented as software that comprise computer executable instructions stored on computer readable medium such as a memory and one or more microprocessors may be programed with corresponding executable instructions and carry out the described network functions or algorithms).
 the first indication being associated with the CAG identity (Shih, [0090] discloses the csg-Identity list includes unique CSG IDs (i.e. reads on CAG identity) corresponding to all private networks and services and use cases which are indicated (i.e. reads on associated) by the csg-Indication (i.e. reads on first indication)).
report, by an Access Stratum (AS) layer of the UE, to a Non-Access Stratum (NAS) layer of the UE, the first indication and the CAG identity when a request from the NAS layer is received; (Shih, [0109] discloses for the UE Access Stratum AS to know the required CSG information and PLMN information for PLMN selection and cell (re)selection, the UE NAS (i.e. reads on NAS layer) may notify the UE AS of the CSG information and requirement (i.e. reads on request from the NAS is received) and PLMN information which are supported by the UE and the UE AS may utilize the stored information such as CSG information and requirement and PLMN information and the UE AS reports all the CSG information and PLMN information to the UE NAS and the UE NAS classifies whether the cell is suitable or acceptable for camping on or (re)selecting based on the consolidation of CSG information, PLMN information and cell quality information from the UE AS and the UE AS (i.e. reads on AS layer) may report PLMN IDs together with PLMN-specific csg-Indication (i.e. reads on first indication) and csg-Identity (i.e. reads on CAG identity) which satisfy the UE’s CSG requirements to the UE NAS; Shih, [0097] discloses the UE’s non-access stratum NAS may maintain the CSG information and the UE’s NAS selects the CSG and selects a cell belonging to the selected CSG and the search for available CSG or cells satisfying the UEs NAS CSG requirement may be stopped on request of the UE’s NAS.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the NAS sends the CSG information and requirement as a request for CSG IDs meeting the requirement).  
and perform a cell selection or reselection procedure according to the CAG identity (Shih, [0098] discloses if the broadcast/unicast CSG IDs match at least one CSG ID (i.e. reads on CAG identity) in the UE’s stored information or CSG whitelist in the UE’s NAS, the UE may consider to camp on or (re)select (i.e. reads on performing cell selection or reselection) this cell; Shih, [0097] discloses the UE’s non-access stratum NAS may maintain the CSG information such as a list of CSG ID and their associated PLMN ID on which the UE is allowed to camp and provide the list to AS and the UEs access stratum AS may report the received CSG information to the NAS and the NAS selects the CSG and selects a cell belonging to the selected CSG).
Shih discloses that the csg-indication indicates that various different services and use cases which are utilized in CSG selection wherein the CSG selection utilizes a comparison between the detected CSG IDs and a list of allowed CSG IDs that the UE is allowed to camp on in order to make the CSG selection but fails to explicitly recite as to what occurs when a CSG ID is not on the list of allowed CSG IDs and therefore fails to disclose “and indicating that the CAG identity is allowed to be selected manually even if the CAG identity is not included in an allowed CAG list of the UE;”.
In a related field of endeavor, Nakata discloses:
and indicating that the CAG identity is allowed to be selected manually even if the CAG identity is not included in an allowed CAG list of the UE; (Nakata, [0119] discloses although CSG IDs (i.e. reads on CAG identity) are not included in the allowed CSG list (i.e. reads on is not included in an allowed CAG list), they are set as candidates for manual CSG ID selection (i.e. reads on allowed to be selected manually) since the value of the parameter cell prohibited for manual CSG ID selection of system information of the femtocell is set to allowed; Nakata, [0072] discloses the UE can acquire system information that has been informed to each of the femtocells and recognizes the parameter Cell Prohibited for Manual CSG ID Selection (i.e. reads on first indication) indicating whether each of CSG IDs (i.e. reads on CAG identity) is manually selectable (i.e. reads on is allowed to be selected manually); Nakata, Fig. 9 & [0110]-[0113] discloses compares the CSG ID of the neighboring cell with CSG IDs included in the allowed CSG list and discloses if the CSG ID of the neighboring cell is included in the allowed CSG list, sets the CSG ID of the neighboring cell as a candidate for manual selection and discloses if the CSG ID of the neighboring cell is not included in the allowed CSG list, the cell selection processing unit recognizes the value of the parameter cell prohibited for manual CSG ID selection that is set for system information that has been informed to the neighboring cell and if allowed is set, the cell selection processing unit keeps the CSG ID of the neighboring cell as a candidate for manual selection and if restricted is set, the cell selection processing unit removes the CSG ID of the neighboring cell from the candidate for manual selection and discloses displays on the display the list of candidate for manual CSG ID selection; Nakata, [0017] discloses allow a connection request to a femtocell from UE not supporting a CSG while preventing signaling congestion from occurring; Nakata, [0019] discloses the present invention provides a wireless communication system by which a UE can know whether the CSG ID of a femtocell is manually selectable.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that Cell Prohibited for Manual CSG ID Selection parameter is utilized in determining whether a CSG cell that is not in the allowed CSG list is barred from selection or included in the selection).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Shih to incorporate the teachings of Nakata for the purpose of providing the system with a means to allow a UE to know whether the CSG ID of a femtocell is manually selectable (Nakata, [0019]) and allow a connection request to a femtocell from UE not supporting a CSG while preventing signaling congestion from occurring (Nakata, [0017]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of receiving a CSG indication indicating a CSG service and use case which are utilized in making a CSG selection and utilizing an allowed CSG list to determine whether a CSG cell is included in the from selection as taught by Shih) with another known element and comparable device utilizing a known technique (i.e. performing a process of receiving a CSG indication indicating a CSG service and use case which are utilized in making a CSG selection and utilizing an allowed CSG list to determine whether a CSG cell is included in the selection, wherein the CSG service and use case included in the CSG indication includes a Cell Prohibited for Manual CSG ID Selection parameter that indicates whether a cell that is not on the allowed CSG list is barred or included from the selection as taught by Nakata) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of receiving a CSG indication indicating a CSG service and use case which are utilized in making a CSG selection and utilizing an allowed CSG list to determine whether a CSG cell is included in the from selection (i.e. as taught by Shih & Nakata) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system. 
Regarding claim 12, Shih in view of Nakata discloses:
The UE of claim 11, wherein the computer-executable program further instructs the processor to: determine, by the NAS layer, whether the CAG identity is included in the allowed CAG list; (Shih, [0080] discloses the UE camps on or (re)selects the cell with the csg-Identity which matches the UE’s CSG list such as the UE’s allowed CSG list; Shih, [0097] discloses the UE’s non-access stratum NAS may maintain the CSG information such as a list of CSG ID and their associated PLMN ID on which the UE is allowed to camp and provide the list to AS and the UEs access stratum AS may report the received CSG information to the NAS and the NAS selects the CSG and selects a cell belonging to the selected CSG.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the NAS layer within the UE performs the comparison of the CSG ID against the list of allowed CSG IDs).
report, by the AS layer, to the NAS layer, the first indication and the CAG identity when the CAG identity is included in the allowed CAG list; and report, by the AS layer, to the NAS layer, the first indication and the CAG identity when the CAG identity is not included in the allowed CAG list (Shih, [0109] discloses for the UE Access Stratum AS to know the required CSG information and PLMN information for PLMN selection and cell (re)selection, the UE NAS may notify the UE AS of the CSG information and requirement and PLMN information which are supported by the UE and the UE AS may utilize the stored information such as CSG information and requirement and PLMN information and the UE AS reports all the CSG information and PLMN information to the UE NAS and the UE NAS classifies whether the cell is suitable or acceptable for camping on or (re)selecting based on the consolidation of CSG information, PLMN information and cell quality information from the UE AS and the UE AS may report PLMN IDs together with PLMN-specific csg-Indication and csg-Identity which satisfy the UE’s CSG requirements to the UE NAS; Nakata, Fig. 9 & [0110]-[0113] discloses compares the CSG ID of the neighboring cell with CSG IDs included in the allowed CSG list and discloses if the CSG ID of the neighboring cell is included in the allowed CSG list, sets the CSG ID of the neighboring cell as a candidate for manual selection and discloses if the CSG ID of the neighboring cell is not included in the allowed CSG list, the cell selection processing unit recognizes the value of the parameter cell prohibited for manual CSG ID selection that is set for system information that has been informed to the neighboring cell and if allowed is set, the cell selection processing unit keeps the CSG ID of the neighboring cell as a candidate for manual selection and if restricted is set, the cell selection processing unit removes the CSG ID of the neighboring cell from the candidate for manual selection and discloses displays on the display the list of candidate for manual CSG ID selection.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the CSG IDs that are on the list and the CSG IDs with the requirement parameter set to allowed are reported to the NAS layer for CSG selection). 
Regarding claim 13, Shih in view of Nakata discloses:
The UE of claim 11, wherein the computer-executable program further instructs the processor to:  configure, by the NAS layer, a manual CAG selection mode before the first indication is received (Shih, [0109] discloses for the UE Access Stratum AS to know the required CSG information and PLMN information for PLMN selection and cell (re)selection, the UE NAS may notify the UE AS of the CSG information and requirement and PLMN information which are supported by the UE and the UE AS may utilize the stored information such as CSG information and requirement and PLMN information and the UE AS reports all the CSG information and PLMN information to the UE NAS and the UE NAS classifies whether the cell is suitable or acceptable for camping on or (re)selecting based on the consolidation of CSG information, PLMN information and cell quality information from the UE AS and the UE AS may report PLMN IDs together with PLMN-specific csg-Indication and csg-Identity which satisfy the UE’s CSG requirements to the UE NAS; Shih, [0097] discloses the search for available CSG or cells satisfying the UEs NAS CSG requirement may be stopped on request of the UE’s NAS; Nakata, Fig. 9 & [0110]-[0113] discloses compares the CSG ID of the neighboring cell with CSG IDs included in the allowed CSG list and discloses if the CSG ID of the neighboring cell is included in the allowed CSG list, sets the CSG ID of the neighboring cell as a candidate for manual selection and discloses if the CSG ID of the neighboring cell is not included in the allowed CSG list, the cell selection processing unit recognizes the value of the parameter cell prohibited for manual CSG ID selection that is set for system information that has been informed to the neighboring cell and if allowed is set, the cell selection processing unit keeps the CSG ID of the neighboring cell as a candidate for manual selection and if restricted is set, the cell selection processing unit removes the CSG ID of the neighboring cell from the candidate for manual selection and discloses displays on the display the list of candidate for manual CSG ID selection.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the manual selection parameter requirement are configured beforehand in order for the system to be able to operate as functioned and perform the comparison and determination of which CSG ID to set as a candidate for manual selection when the Cell Prohibited for Manual CSG ID Selection is received).
Regarding claim 14, Shih in view of Nakata discloses:
The UE of claim 11, wherein the request indicates the AS layer to search available CAG cells (Shih, [0109] discloses for the UE Access Stratum AS to know the required CSG information and PLMN information for PLMN selection and cell (re)selection, the UE NAS may notify the UE AS of the CSG information and requirement and PLMN information which are supported by the UE and the UE AS may utilize the stored information such as CSG information and requirement and PLMN information and the UE AS reports all the CSG information and PLMN information to the UE NAS and the UE NAS classifies whether the cell is suitable or acceptable for camping on or (re)selecting based on the consolidation of CSG information, PLMN information and cell quality information from the UE AS and the UE AS may report PLMN IDs together with PLMN-specific csg-Indication and csg-Identity which satisfy the UE’s CSG requirements to the UE NAS; Shih, [0097] discloses the search for available CSG or cells satisfying the UEs NAS CSG requirement may be stopped on request of the UE’s NAS.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the NAS sends the CSG information and requirement as a request for CSG IDs meeting the requirement).  
Regarding claim 15, Shih in view of Nakata discloses:
The UE of claim 11, wherein the computer-executable program further instructs the processor to: select, by the NAS layer, the CAG identity; report, by the NAS layer, to the AS layer, the selected CAG identity; and perform, by the AS layer, the cell selection or reselection procedure according to the selected CAG identity (Shih, [0097] discloses the UE’s non-access stratum NAS may maintain the CSG information such as a list of CSG ID and their associated PLMN ID on which the UE is allowed to camp and provide the list to AS and the UEs access stratum AS may report the received CSG information to the NAS and the NAS selects the CSG and selects a cell belonging to the selected CSG and the UE’s AS selects the cell based on the CSG information broadcast by the cell and the UE’s AS may report the selected cell and corresponding CSG information to the UE’s NAS; Shih, [0109] discloses for the UE Access Stratum AS to know the required CSG information and PLMN information for PLMN selection and cell (re)selection, the UE NAS may notify the UE AS of the CSG information and requirement and PLMN information which are supported by the UE and the UE AS may utilize the stored information such as CSG information and requirement and PLMN information and the UE AS reports all the CSG information and PLMN information to the UE NAS and the UE NAS classifies whether the cell is suitable or acceptable for camping on or (re)selecting based on the consolidation of CSG information, PLMN information and cell quality information from the UE AS and the UE AS may report PLMN IDs together with PLMN-specific csg-Indication and csg-Identity which satisfy the UE’s CSG requirements to the UE NAS.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that NAS layer selects the CSG identity information and requirement that is reported and notified to the AS layer which is utilized by the AS layer in determining as to whether the CSG information satisfies the CSG requirements of the NAS layer so that an appropriate CSG may be (re)selected during the (re)selection procedure). 
Regarding claim 16, Shih in view of Nakata discloses:
The UE of claim 15, wherein the computer-executable program further instructs the processor to: select, by the AS layer, a suitable cell broadcasting the selected CAG identity (Shih, [0097] discloses the UE’s non-access stratum NAS may maintain the CSG information such as a list of CSG ID and their associated PLMN ID on which the UE is allowed to camp and provide the list to AS and the UEs access stratum AS may report the received CSG information to the NAS and the NAS selects the CSG and selects a cell belonging to the selected CSG and the UE’s AS selects the cell based on the CSG information broadcast by the cell and the UE’s AS may report the selected cell and corresponding CSG information to the UE’s NAS). 
Regarding claim 19, Shih in view of Nakata discloses:
The UE of claim 11, wherein the computer-executable program further instructs the processor to: report, by the AS layer, to the NAS layer, the first indication and a public network integrated non-public network (PNI-NPN) identity including the CAG identity and a public land mobile network (PLMN) identity associated with the CAG identity (Shih, [0109] discloses the UE AS may report PLMN IDs together with PLMN-specific csg-Indication and csg-Identity which satisfy the UE’s CSG requirements to the UE NAS.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the combination of PLMN ID and CSG identity corresponds to the PNI-NPN). 
Regarding claim 20, Shih in view of Nakata discloses:
The UE of claim 11, wherein the computer-executable program further instructs the processor to: determine the CAG cell as a candidate cell for the cell selection or reselection procedure even if the CAG identity is not included in the allowed CAG list (Nakata, [0119] discloses although CSG IDs are not included in the allowed CSG list, they are set as candidates for manual CSG ID selection since the value of the parameter cell prohibited for manual CSG ID selection of system information of the femtocell is set to allowed; Nakata, Fig. 9 & [0110]-[0113] discloses compares the CSG ID of the neighboring cell with CSG IDs included in the allowed CSG list and discloses if the CSG ID of the neighboring cell is included in the allowed CSG list, sets the CSG ID of the neighboring cell as a candidate for manual selection and discloses if the CSG ID of the neighboring cell is not included in the allowed CSG list, the cell selection processing unit recognizes the value of the parameter cell prohibited for manual CSG ID selection that is set for system information that has been informed to the neighboring cell and if allowed is set, the cell selection processing unit keeps the CSG ID of the neighboring cell as a candidate for manual selection and if restricted is set, the cell selection processing unit removes the CSG ID of the neighboring cell from the candidate for manual selection and discloses displays on the display the list of candidate for manual CSG ID selection).

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIH et al. (US Patent Publication 2019/0110244 herein after referenced as Shih) in view of Nakata et al. (US Patent Publication 2012/0142346 herein after referenced as Nakata) and further in view of Jactat (US Patent Publication 2013/0148565 herein after referenced as Jactat).   

Regarding claim 7 and claim 17, Shih in view of Nakata discloses:
The method of claim 6, further comprising: (see claim 6) and The UE of claim 16, wherein the computer-executable program further instructs the processor to: (see claim 16).
Shih in view of Nakata discloses a process of selecting a suitable CSG cell to camp on which involves the UE AS layer and the NAS layer but fails to explicitly disclose that a registration procedure is performed after selection and therefore fails to disclose “initiating, by the AS layer, a registration procedure via the suitable cell”.
In a related field of endeavor, Jactat discloses:
initiating, by the AS layer, a registration procedure via the suitable cell (Jactat, Fig. 2 & [0058] discloses the AS provides for a list of broadcast CSG IDs which is displayed to the user and the user can select a CSG ID and signaling relating to that selection is delivered to the NAS and subsequently the AS wherein the requested CSG ID is selected and ongoing network signaling is then delivered to the network node and into the core network and from which NAS registration confirmation signaling concerning the selected CSG ID is returned and Fig. 2 shows the NAS registration request to the selected CSG ID being sent to the home eNB which is sent to the core network and the NAS registration confirm on the selected CSG ID being sent from the core network to the home eNB to the NAS; Jactat, [0040] discloses the use of signaling arising between the access stratum AS and non-access stratum NAS of the protocol stack within the handset.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the AS layer initiates the registration procedure by providing the list of broadcast CSG IDs for selection that results in the registration of the selected CSG ID).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Shih in view of Nakata to incorporate the teachings of Jactat for the purpose of providing the system with a means of registering with the network following selection of the CSG cell (Jactat, [0058]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. process of selecting a suitable CSG cell which involves the UE AS layer and the NAS layer as taught by Shih) with another known element and comparable device utilizing a known technique (i.e. process of selecting a suitable CSG cell which involves the UE AS layer and the NAS layer, wherein the process involves the registration of the selected CSG cell as taught by Jactat) to improve the similar devices in the same way and to obtain the predictable result of the system process of selecting a suitable CSG cell which involves the UE AS layer and the NAS layer (i.e. as taught by Shih & Jactat) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.




Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIH et al. (US Patent Publication 2019/0110244 herein after referenced as Shih) in view of Nakata et al. (US Patent Publication 2012/0142346 herein after referenced as Nakata) and further in view of LI et al. (US Patent Publication 2022/0191772 herein after referenced as Li).  

Regarding claim 8 and claim 18, Shih in view of Nakata discloses:
The method of claim 1, further comprising: (see claim 1) and The UE of claim 11, wherein the computer-executable program further instructs the processor to: (see claim 18).
(Shih, [0109] discloses for the UE Access Stratum AS to know the required CSG information and PLMN information for PLMN selection and cell (re)selection, the UE NAS (i.e. reads on NAS layer) may notify the UE AS of the CSG information and requirement (i.e. reads on request from the NAS is received) and PLMN information which are supported by the UE and the UE AS may utilize the stored information such as CSG information and requirement and PLMN information and the UE AS reports all the CSG information and PLMN information to the UE NAS and the UE NAS classifies whether the cell is suitable or acceptable for camping on or (re)selecting based on the consolidation of CSG information, PLMN information and cell quality information from the UE AS and the UE AS may report PLMN IDs together with PLMN-specific csg-Indication and csg-Identity which satisfy the UE’s CSG requirements to the UE NAS).
Shih in view of Nakata discloses receiving CSG information via a system information block and also discloses the AS layer reporting CSG information to the NAS layer to allow for CSG selection but fails to explicitly disclose the CSG information including a human readable network name and therefore fails to disclose “receiving a Human Readable Network Name (HRNN) via a System Information Block 10 (SIB10)” and “reporting, by the AS layer, to the NAS layer, the HRNN”.
In a related field of endeavor, Li discloses:
receiving a Human Readable Network Name (HRNN) via a System Information Block 10 (SIB10); reporting, by the AS layer, to the NAS layer, the HRNN (Li, [0064] & Table 2 discloses Table 2 summarizes and includes additional information with respect to the functionality of the NAS and AS layers of the UE in the manual selection of SNPN/CAG core network selection and Table 2 shows the UE access stratum searches for cells with a CAG/SNPN ID and read the HRNN of the CAG/SNPN from broadcast such as SIB10 and if a cell with a CAG/SNPN ID is found, report CAG/SNPN ID of the found cell broadcasting a CAG/SNPN ID together with the HRNN and PLMN to NAS; LI, [0040] discloses the WAN may broadcast HRNNs and their association with SNPN and CAG core networks in message 205 that may be included in a SIB10 message; Li, [0025] discloses the core networks may be associated and configured with human readable network names HRNNs and HRNNs may be particularly helpful for a user of a UE to recognize a private core network during manual selection of a servicing core network in the UE; Li, [0021] discloses standalone non-public core network SNPN).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Shih in view of Nakata to incorporate the teachings of Li for the purpose of providing the system with a user friendly and user helpful means of performing manual selection (Li, [0025]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of performing a CSG selection as taught by Shih) with another known element and comparable device utilizing a known technique (i.e. performing a process of performing a CSG selection, wherein the CSG selection utilizes human readable names sent to the NAS as taught by Li) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of performing a CSG selection (i.e. as taught by Shih & Li) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/           Primary Examiner, Art Unit 2645